By Mr. Senator Tracy.
I concur in the result of Mr, Justice Sutherland’s opinion, that the decree of the chancellor dissolving the injunction, be affirmed, but I put this concurrence expressly on the grounds that the complainant’s right to maintain their float in the basin is not sufficiently clear and indisputable to entitle them to the extraordinary interposition of the court of chancery for its protection, and that the complainants do not show that the injury they might sustain by its destruction would be remediless at law.
I do not consider the question whether the float was or was not a common nuisance to be so necessarily involved in the case as it is presented to us, as to require the solution of it. *611Nor do I intend to express an opinion whether the common council has the jurisdiction it claims over the basin, and much less do I concede it to the legislative power which it has assumed in the ordinance.
On the question being put, Shall this decree he reversed ? Two of the members of the court voted in the affirmative, and twenty-one in the negative. Whereupon the decree of the chancellor was affirmed.